Rugg, C. J.
The first of these actions is by a child, who will be called the plaintiff hereafter, to recover for personal injuries received by her, while travelling on foot on Dudley Street in Roxbury, by coming into contact with a car of the defendant; and the second is by her father to recover his expenses incurred incident to these injuries. The plaintiff, who at the time of the accident was about six and one half years old, testified in substance, that being on the sidewalk and having seen a yellow car on the farther track come to a stop and people waiting to get on it, and having let a green car on the nearer track go by her, “she ran across the street behind the green car listening for the gong of the yellow car. She was pretty close to the back of the green car and heard no gong, or she would not have run across; . . . the front of the yellow car hit her. The last time she saw the yellow car before she came in collision with it, it was at a standstill, and while she was crossing the street she could not see the yellow car because the green car obstructed her view. The green car she ran behind did not stop at all but continued on its way.” A rule of the defendant required the motorman of the yellow car to sound his gong under the circumstances disclosed. A witness named Bowman, called by the plaintiff, testified that “he saw the plaintiff run behind an outbound car and bump into an inbound car near the front. It seemed to him that she ran into the side of the car near the front. He thought she would bump into something when he saw her crossing the street.” The evidence presented by the defendant tended to show that the plaintiff did not run behind another car at all, *354but, without the intervention of any car passing on the nearer track, ran directly into the side of the car, by which she was injured. In this state of the evidence, the defendant asked for this instruction: — “If the jury believe that the plaintiff, Bonnylin Adams, was injured by running into the side of the car, the plaintiff in neither case can recover even though she ran behind another car and listened and heard no gong.” This request was denied and no particular instructions were given touching the aspect of the case of her running from behind another car into the side of the car by which she was injured.
There was a material difference in the testimony of the plaintiff and that of the witness Bowman called by her as to the way in which the accident happened. According to the plaintiff’s account, she went behind the green car and was hit by the front o.i the yellow car. This fairly was susceptible of the construction that she reached some point in front of the yellow car before it had advanced far enough to hit her. According to Bowman’s narrative, she was not hit by the front of the car at all, but herself ran into the side of the car. This fairly is susceptible of the meaning that she ran into the body of the car. If she did that, having crossed the nearer track behind a car which did not stop at all but kept moving all the time, she could not have been exercising the care which even a child of her years should exercise. It is not due care even for a child of six years to run into the side of a car just starting from a stationary position, as was that which injured the plaintiff, and which, if she ran into its side, must have been plainly within her vision long enough for her to avoid running into it when there was no diverting travel on the street other than the car in the rear of which she had passed. The case at bar plainly is distinguishable from Emery v. Boston Elevated Railway, 218 Mass. 255, Purcell v. Boston Elevated Railway, 211 Mass. 79, and like cases.
No instructions covering this point were given. There was evidence to which the request was applicable. It was not evidence fragmentary or indecisive. It might be the turning point of the case. The charge intimated to the jury that there were only two theories of the way in which the injury occurred; the one in substance according to the plaintiff’s testimony, and if this was true she might be found to be in the exercise of due care; and the *355other according to the testimony of witnesses called by the defendant, and if this was true she was not in the exercise of due care. There was in reality a third way in which the jury might have found that it happened, as has been pointed out, and to which the attention of the judge was directed by the defendant’s request. The refusal to grant it or to cover the subject matter in the charge was error.
It is not necessary to consider whether the defendant’s exception to the supplemental charge given by the judge in the absence of both counsel, in response to the question presented by the jury after some deliberation, and to the highly improper suggestion of another attorney then in court touching the question of the jury and addressed to the court without rebuke in the presence of the jury, was seasonably taken and ought to be sustained, as it is not likely to be repeated on a new trial.

Exceptions sustained.